CASE 0:19-cv-02833-PAM-HB Document 8-1 Filed 11/26/19 Page 1 of 2




 1                    1               ~   ~ ~




                 EXHIBIT 1
Date Received   Type of Filing   Proceeding ID                                                                     Name of Fiier(s)
 6/13/2018       COMMENT         18-152,02-278   BroadnetTeleservices, LLC
 6/13/2018       COMMENT         18-152,02-278   Edison Electric Institute,National Rura) Electric Cooperative Association
 6/13/2018       COMMENT         18-152,02-278   The Retail Energy Supply Association
 6/13/2018       COMMENT         18-152,02-278   NCTA-Thelnternet&Television Association
 6/13/2018       COMMENT         18-152,02-278   Selene Finance LP
 6/13/2018       COMMENT         18-152,02-278   Tatango, Inc.
 6/13/2018       COMMENT            02-278       DialAmerica Marketing, Inc.
 6/13/2018       COMMENT         02-278,18-152   U.S. Chamber Institute for Legal Reform,U.S. Chamber Technology Engagement Center
 6/13/2018       COMMENT         18-152,02-278   INCOMPAS
 6/13/2018       COMMENT         18-152,02-278   CTIA
 6/13/2018       COMMENT         18-152,02-278   National Council of Higher Education Resources(NCHER)
 6/13/2018       COMMENT         18-152,02-278   TechFreedom
 6/13/2018       COMMENT            02-278       Charles R. Messer
 6/13/2018       COMMENT         18-152,02-278   Cisco Systems, Inc.
 6/13/2018       COMMENT         18-152,02-278   Research Triangle Institute d/b/a RTI International
 6/13/2018       COMMENT         18-152,02-278   International Pharmaceutical &Medical Device Privacy Consortium
 6/13/2018       COMMENT         18-152,02-278   ADTSecuritySystems
 6/13/2018       COMMENT         18-152,02-278   Consumer Bankers Association
 6/13/2018       COMMENT         02-278,18-152   News Media Alliance
 6/13/2018       COMMENT         18-152,02-278   Credit Union National Association
 6/13/2018       COMMENT         02-278,18-152   Carolyn L. Carter
 6/13/2018       COMMENT         18-152,02-278   Phillip A. Bock
 6/13/2018       COMMENT         18-152,02-278   Sirius XM Radio Inc.
 6/13/2018       COMMENT            02-278       Anthem, Inc.
 6/13/2018       COMMENT         18-152,02-278   National Council of Higher Education Resources(NCHER)
 6/13/2018       COMMENT         02-278,18-152   Professional Association for Customer Engagement
 6/13/2018       COMMENT         18-152,02-278   PRA Group, Inc.
 6/13/2018       COMMENT         18-152,02-278   TCN Inc.
 6/13/2018       COMMENT         18-152,02-278   Terry Smith,Craig Lackey,Rushmore Loan Management Services LAC
 6/13/2018       COMMENT         18-152,02-278   SyniverseTechnologies
 6/13/2018       COMMENT         02-278,18-152   Marketing Systems Group
 6/13/2018       COMMENT         18-152,02-278   The National Opinion Reseach Center
 6/13/2018       COMMENT            02-278       Carolyn L. Carter
 6/13/2018       COMMENT         18-152,02-278   Ohio Credit Union League
 6/13/2018       COMMENT         02-278,18-152   Bureau of Consumer Financial Protection
 6/13/2018       COMMENT         18-152,02-278   The National Opinion Reseach Center
 6/13/2018       COMMENT         18-152,02-278   Blackboard Inc.
 6/13/2018       COMMENT         02-278,18-152   Professional Services Council
 6/13/2018       COMMENT         18-152,02-278   National Association of Federally-Insured Credit Unions
 6/13/2018       COMMENT         02-278,18-152   John A.Shaw
                                                                                                                                      CASE 0:19-cv-02833-PAM-HB Document 8-1 Filed 11/26/19 Page 2 of 2
